Name: Regulation (EEC) No 2607/70 of the Commission of 22 December 1970 on the classification of goods under subheading No 23.02 A I (a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|31970R2607Regulation (EEC) No 2607/70 of the Commission of 22 December 1970 on the classification of goods under subheading No 23.02 A I (a) of the Common Customs Tariff Official Journal L 278 , 23/12/1970 P. 0021 - 0021 Finnish special edition: Chapter 2 Volume 1 P. 0019 Danish special edition: Series I Chapter 1970(III) P. 0805 Swedish special edition: Chapter 2 Volume 1 P. 0019 English special edition: Series I Chapter 1970(III) P. 0908 Greek special edition: Chapter 02 Volume 1 P. 0113 Spanish special edition: Chapter 02 Volume 1 P. 0082 Portuguese special edition Chapter 02 Volume 1 P. 0082 REGULATION (EEC) No 2607/70 OF THE COMMISSION of 22 December 1970 on the classification of goods under sub-heading No 23.02 A I (a) of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 97/69 (1) of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 3 thereof; Whereas provision must be made to ensure uniform application of the nomenclature of the Common Customs Tariff with a view to classification of products obtained by grinding or milling and then, where appropriate, by agglomeration (in pellets) or whole maize (cobs, grain, stalks and leaves), containing about 30 % starch by weight (in the dry matter), 6 % protein and 19 % raw cellulose; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2) of 28 June 1968, as last amended by Council Regulation (EEC) No 2376/70 (3) of 23 November 1970, includes under sub-heading No 23.02 A I (a) bran, sharps and other residues derived from the sifting, milling or working of, inter alia, maize with a starch content not exceeding 35 % by weight; Whereas heading No 11.01 comprises cereal flours referred to in Chapter 10 of the Common Customs Tariff ; whereas that Chapter also includes certain cereals in the sheaf in accordance with the Explanatory Notes to the Brussels Nomenclature, Chapter 10, General Section ; whereas therefore heading No 11.01 covers also flour obtained from whole maize (cobs, grain, stalks and leaves); Whereas, in accordance with the additional note to Chapter 11, in order to distinguish between products within Nos 11.01 and 11.02, on the one hand, and those within sub-heading No 23.02 A, on the other, the only products considered as falling within Nos 11.01 and 11.02 are those having at the same time a starch content exceeding 45 % (by weight) in the dry matter and for maize an ash content not exceeding 2 % (by weight) in the dry matter; Whereas since the products in question have a starch content of only about 30 % (by weight) in the dry matter they are to be classified under sub-heading No 23.02 A I (a); Whereas heading No 23.02 covers also agglomerated products in the form of cylinders, spheres, etc. (pellets); Whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature; HAS ADOPTED THIS REGULATION: Article 1 Products obtained by grinding or milling and then, where appropriate, by agglomeration (in pellets) of (1)OJ No L 14, 21.1.1969, p. 1. (2)OJ No L 172, 22.7.1968, p. 1. (3)OJ No L 258, 27.11.1970, p. 1. whole maize (cobs, grain, stalks and leaves), in particular those containing about 30 % starch by weight in the dry matter, 6 % protein and 19 % raw cellulose shall fall within Common Customs Tariff sub-heading No: 23.02 Bran, sharps and other residues derived from the sifting, milling, or working of cereals or of leguminous vegetables: A. Of cereals: 1. Of maize or rice: (a) With a starch content not exceeding 35 % by weight. Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1970. For the Commission The President Franco M. MALFATTI